AMENDED AND RESTATED

MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is made as of March 1, 2005 (the
“Effective Date”), by and between (i) Luminent Mortgage Capital, Inc., a
Maryland corporation (the “Company”), and (ii) Seneca Capital Management, LLC, a
California limited liability company (the “Manager”).

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company intends to use the net proceeds of borrowings and securities
offerings and the net returns on its investments which are not otherwise
distributed to stockholders in (i) Mortgage Assets (defined herein), and (ii) in
any such other assets, in a manner which allows the Company to qualify as a
“real estate investment trust” under the Internal Revenue Code of 1986, as
amended (the “Code”).

B. The Company and the Manager desire to amend and restate in its entirety the
June 11, 2003, Management Agreement by and between the Company and the Manager
(the “Prior Agreement”) to amend and restate the duties, responsibilities and
terms set forth in the Prior Agreement (except to the extent expressly set forth
herein).

C. The Company desires that the Manager undertake, on the Company’s behalf, the
amended and restated duties and responsibilities as set forth in this Agreement,
subject to the direction and oversight of the Board of Directors of the Company
(the “Board of Directors”), on the terms and conditions set forth in this
Agreement.

D. The Manager desires to undertake, on the Company’s behalf, the amended and
restated duties and responsibilities as set forth in this Agreement, subject to
the direction and oversight of the Board of Directors, on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. Initially capitalized terms used in this Agreement shall have
the respective meanings assigned to them below:

1.1 “Additional Fee Payment” shall have the meaning set forth in Section 6.3
hereof.

1.2 “Affiliate” means, when used with reference to a specified person, any
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the specified person. For
purposes of this definition, the term “person” means and includes individuals,
corporations, general and limited partnerships, stock companies, land trusts,
business trusts and other entities and governments and agencies and political
subdivisions thereof. For purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person, shall mean the possession, directly,
or indirectly through one or more intermediaries, of the power to direct or
cause the direction of the management and policies of such person, whether by
contract, through the ownership of voting securities, partnership interests or
other equity interests or otherwise.

1.3 “Agreement” means this Amended and Restated Management Agreement dated as of
the Effective Date, by and between the Company and the Manager, as the same
shall be amended from time to time in accordance with the terms of this
Agreement.

1.4 “Applicable Average Net Worth” means for any period the average of the net
worth of the assets of the Company and its subsidiaries, which assets the
Company has determined shall be solely managed by the Manager, at the end of
each month during the period calculated as follows. For purposes of determining
the Applicable Average Net Worth, the “net worth” means the difference between
(i) the aggregate book value of the consolidated assets of the Company and its
subsidiaries, which assets the Company has determined shall be solely managed by
the Manager, before reserves for depreciation, bad debts or other similar
non-cash items, and (ii) the aggregate book value of debt of the Company and its
subsidiaries relating to the assets of the Company and its subsidiaries, which
assets the Company has determined shall be solely managed by the Manager. In the
event that, from and after the Effective Date, the Company engages in any new
line of business involving assets of the Company which the Company has
determined shall be solely managed by the Manager, including, without
limitation, any new investment strategy or product, and this definition of
Applicable Average Net Worth is impracticable due to accounting considerations,
the Company and the Manager shall mutually agree upon a fair and equitable basis
of determining the book value of the assets and debt of the Company allocable to
such new line of business for purposes of calculating Applicable Average Net
Worth. Notwithstanding anything to the contrary in the preceding sentence, the
parties hereto agree that the Company and the Manager shall take commercially
reasonable efforts to maintain separate books and records for any new line of
business of the Company so that the calculation of the Applicable Worth is clear
and practicable.

1.5 “Applicable Minimum Fees” means (i) $3,400,000, in the case of the first
fiscal year of this Agreement (i.e., the year ending December 31, 2005), (ii)
$2,850,000, in the case of the second fiscal year of this Agreement, (iii)
$2,250,000, in the case of the third fiscal year of this Agreement, and (iv) $0,
in the case of each year thereafter.

1.6 “Base Management Compensation” shall have the meaning set forth in
Section 6.1 of this Agreement.

1.7 “Board of Directors” means the members of the Board of Directors of the
Company.

1.8 “Cause” means, for purposes of a termination of this Agreement by the
Company without penalty or payment of a Termination Fee, any of the following:

(i) The Manager has materially breached the covenant set forth in the final
sentence of Section 3.1 of this Agreement;

(ii) The Board of Directors has made a reasonable good faith determination based
on findings of fact disclosed to the Manager that the Manager was grossly
negligent, acted with reckless disregard, or engaged in willful misconduct or
active fraud, while discharging its material duties under this Agreement;

(iii) The occurrence of a Key Person Event; or

(iv) At any time during the term of this Agreement, the Manager has failed to
comply in all material respects with the Company’s written policies with respect
to asset acquisition/disposition, capital/liquidity, leverage, credit
management, and similar matters, in such forms as such policies may exist from
time to time (provided that such policies and any revisions thereto have been
approved by the Board of Directors and provided to the Manager in writing
reasonably in advance of the effectiveness thereof), and the Manager has failed
to cure such violation within five (5) business days following written notice
thereof delivered by the Company to the Manager (provided that no opportunity to
cure shall be available with respect to a breach that is intentional or
recurring in nature).

1.9 “Code” shall have the meaning set forth in Recital A of this Agreement.

1.10 “Company” shall have the meaning set forth in the Introductory Paragraph of
this Agreement, and shall include any subsidiary and any successor thereto.

1.11 “Effective Date” shall have the meaning set forth in the Introductory
Paragraph of this Agreement.

1.12 “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

1.13 “GAAP” means generally accepted accounting principles, as applied in the
United States.

1.14 “Governing Instruments” means the articles of incorporation or charter, as
the case may be, and the bylaws of the Company and its subsidiaries, as those
documents may be amended from time to time.

1.15 “Incentive Management Compensation” shall have the meaning set forth in
Section 6.2 of this Agreement.

1.16 “Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

1.17 “Key Persons” shall mean those persons identified on Exhibit A attached
hereto as of the Effective Date, subject to the following permissible changes
occurring after the Effective Date (and any such permitted change in Key Persons
shall be reflected in writing on an updated Exhibit A attached hereto promptly
following such permitted change):

(i) At any time with the prior written consent (in their respective sole
discretions) of (A) the Manager, and (B) the Company (by majority action of its
the Board of Directors), new persons may be added as Key Persons hereunder to
replace existing persons removed as Key Persons hereunder;

(ii) In the event that the Company or any subsidiary thereof commences to employ
(or otherwise engages in a consulting, agency or similar capacity) any of the
Key Persons hereunder, such person shall automatically cease to be a Key Person
hereunder (and the Manager shall not be obligated to replace such person with
another Key Person hereunder); and

(iii) In the event that any of the Key Persons hereunder shall depart the
employment of the Manager for any reason, such Key Person’s name shall be
removed from Exhibit A hereto, and the Manager in good faith shall, as promptly
as practicable under the circumstances, appoint an interim Key Person to provide
services under this Agreement; the Board of Directors shall then have ninety
(90) days following such appointment (the “Evaluation Period”) to notify the
Manager in writing if it has reasonably determined that such interim Key Person
is not providing services of a sufficiently high quality, and if the Board of
Directors makes such a determination and so notifies the Manager, the Manager
shall then have sixty (60) days to replace such interim Key Person with a
further replacement Key Person reasonably acceptable to the Board of Directors
(and the Board of Directors shall notify the Manager in writing as to whether
such further replacement Key Person is reasonably acceptable); upon the earlier
of (A) the expiration of the Evaluation Period (if the Board of Directors has
not so determined and notified the Manager that the interim Key Person is
unsuitable), or (B) the date on which the Board of Directors so determines and
notifies the Manager that the further replacement Key Person is reasonably
acceptable, the name of such interim or further replacement Key Person (as
applicable) shall be added to Exhibit A hereto as a permanent Key Person
hereunder (and such interim and any such further replacement Key Person (as
applicable) shall be deemed a Key Person hereunder on a temporary basis until
the permanency of such replacement has been so determined in accordance with
this clause (iii)).

1.18 “Key Person Event” means the Manager has failed to make the Key Persons
reasonably available to the Company to fulfill (or oversee the fulfillment, as
contemplated by Section 2.4.3 hereof) the obligations of the Manager hereunder,
and has not cured such failure within five (5) business days following written
notice thereof from the Board of Directors (provided that no opportunity to cure
shall be available with respect to a breach that is intentional or recurring in
nature or is not otherwise by its nature susceptible to cure).

1.19 “Manager” shall have the meaning set forth in the Introductory Paragraph of
this Agreement, and shall include any successor thereto.

1.20 “Manager Obligations” shall have the meaning set forth in Section 2.4.2 of
this Agreement and may be limited from time to time in the Company’s discretion.

1.21 “Minimum Payment” shall have the meaning set forth in Section 6.3 of this
Agreement.

1.22 “Mortgage Assets” means the following assets types of the Company which the
Company may determine from time to time shall be solely managed by the Manager:

(i) mortgage securities (or interests therein), including (a) pass-through
certificates (including GNMA certificates, FNMA certificates and FHLMC
certificates), collateralized mortgage obligations, (c) securities representing
interests in, or secured by, mortgages on real property other than pass-through
certificates and CMOs, (d) certificates and other securities collateralized by
loans, mortgage derivative securities, subordinated interests and other
mortgage-backed and mortgage-collateralized obligations, (e) mortgage derivative
securities, and (f) subordinated interests;

(ii) mortgage loans, including (a) conforming mortgage loans (i.e., mortgage
loans which comply with requirements for inclusion in credit support programs
sponsored by FHLMC, FNMA or GNMA or are FHA or VA Loans, all of which are
secured by first mortgages or deeds of trust on single-family (one to four
units) residences, multifamily residences or commercial properties), and
(b) non-conforming mortgage loans; and

(iii) short-term investments, including short-term bank certificates of deposit,
short-term U.S. Treasury securities, short-term U.S. government agency
securities, commercial paper, repurchase agreements, short-term CMOs, short-term
asset-backed securities and other similar types of short-term investment
instruments, all of which will have maturities or average lives of less than one
(1) year.

1.23 “Other Manager” shall have the meaning set forth in Section 3.2.1 of this
Agreement.

1.24 “Presentation Right” means the right of the Manager, upon notice by the
Company from time to time that the Company presently intends to engage one or
more Other Managers to manage all or a portion of the Company’s assets (and the
Company shall give the Manager at least five (5) calendar days advance notice),
to make a presentation to the Board of Directors or, at the Company’s
discretion, to a committee or representative of the Board of Directors, seeking
to be retained for such services prior to or after a presentation to the Company
by any such prospective Other Manager. The Company may determine in its
reasonable discretion that the Manager shall not have a Presentation Right in a
particular instance because the Manager does not have a demonstrable track
record of substantial experience and successful performance rendering the
services to be potentially rendered by the Other Manager at a competitive price
or at all. The Company shall have no obligation to retain the Manager pursuant
to this Presentation Right whether or not the Manager has a demonstrable track
record of substantial experience and successful performance rendering such
services at a competitive price.

1.25 “Prior Agreement” shall have the meaning set forth in Recital B of this
Agreement.

1.26 “Prior Base Management Compensation” shall have the meaning given to the
term “Base Management Compensation” in the Prior Agreement.

1.27 “REIT” means a “real estate investment trust” as defined under the Code.

1.28 “REIT Provisions of the Code” means Sections 856 through 860 of the Code.

1.29 “Return on Assets” means, for the Company’s assets solely managed by the
Manager during any period of determination, (a)(i) the GAAP net interest income
earned on such assets minus (ii) the GAAP total interest expense related to such
assets during the period divided by (b) the weighted average value of such
assets for such period of determination. For the purposes of this calculation,
total interest expense shall include all relevant interest expense, including,
without limitation, repurchase agreements, hedging instruments, hedge
ineffectiveness and other types of debt.

1.30 “Ten-Year U.S. Treasury Rate” means, for any period of determination, the
average of the weekly average yields to maturity for actively traded current
coupon U.S. Treasury fixed interest rate securities (adjusted to a constant
maturity of ten years) published by the Federal Reserve Board for each week
during such period, or, if such rate is not published by the Federal Reserve
Board, any Federal Reserve Bank or agency or department of the federal
government selected by the Company. If the Company determines in good faith that
the Ten-Year U.S. Treasury Rate cannot be calculated as provided above, then the
rate shall be the arithmetic average of the per annum average yields to
maturities, based upon closing asked prices on each business day during such
period, for each actively traded marketable U.S. Treasury fixed interest rate
security with a final maturity date not less than eight (8) nor more than twelve
(12) years from the date of the closing asked prices as chosen and quoted for
each business day in each such period in New York City by at least three
recognized dealers in U.S. government securities selected by the Company.

1.31 “Termination Fee” means, as of a particular termination date, that dollar
amount equal to the product of (i) the Unadjusted Termination Fee calculated as
of such termination date multiplied by (ii) a fraction, the numerator of which
is the positive difference (if any) resulting from (A) thirty-six (36) minus
(II) the number of months (rounded to the nearest whole month) between the
Effective Date and such termination date, and the denominator of which fraction
is thirty-six (36). For the avoidance of doubt, the Termination Fee calculated
pursuant to the immediately preceding sentence for a termination taking effect
on or after March 1, 2008 would be $0.

1.32 “Threshold Return” shall mean the average of the weekly values for any
period of the sum of (i) the Ten-Year U.S. Treasury Rate for such period plus
(ii) two percent (2%).

1.33 “Unadjusted Termination Fee” means, as of a particular date of
determination, that dollar amount equal to the sum of (i) the product of (A) two
(2), multiplied by (B) the greatest amount of Base Management Compensation
earned by the Manager for any of the three (3) most recently completed calendar
years preceding such date of determination (for the avoidance of doubt, under
the Prior Agreement in the case of any calendar year (or portion thereof)
occurring prior to the Effective Date), plus (ii) the product of (A) two (2),
multiplied by (B) the greatest amount of Incentive Management Compensation
earned by the Manager for any of the three (3) most recently completed calendar
years preceding such date of determination (for the avoidance of doubt, under
the Prior Agreement in the case of any calendar year (or portion thereof)
occurring prior to the Effective Date).

2. General Duties of the Manager.

2.1 Services. Subject at all times to the direction and oversight of the Board
of Directors, and as may be limited from time to time by the Company in its
discretion, the Manager shall (i) manage the day-to-day operations of the
Company and perform the services and other activities described below, and
(ii) to the extent directed by the Board of Directors, perform similar
management and services for any subsidiary of the Company; provided, however,
nothing herein shall give the Manager the right (or obligate the Manager) to
supervise any Other Manager, or to manage or otherwise participate in any way in
any securitization transaction undertaken by the Company or any joint venture
formed by the Company. Subject to the Company’s right to retain Other Managers
and the Company’s right to limit the following duties in its discretion from
time to time to the Mortgage Assets which the Company determines from time to
time shall be solely managed by the Manager, the Manager shall perform the
following services from time to time as may be required for the management of
the Company and its assets (other than any such assets solely being managed by
an Other Manager):

2.1.1 serving as a consultant to the Company with respect to the formulation of
investment criteria for assets managed by the Manager and the preparation of
policy guidelines by the Board of Directors for such assets;

2.1.2 assisting the Company in developing criteria for Mortgage Asset purchase
commitments that are consistent with the Company’s long-term investment
objectives and making available to the Company its knowledge and experience with
respect to Mortgage Assets managed by the Manager;

2.1.3 representing the Company in connection with certain of the Company’s
purchases, sales and commitments to purchase or sell Mortgage Assets managed by
the Manager that meet in all material respects the Company’s investment
criteria, including without limitation by providing repurchase agreement and
similar portfolio management expertise as appropriate in connection therewith;

2.1.4 managing the Company’s Mortgage Assets (other than any Mortgage Assets
managed solely by Other Managers);

2.1.5 advising the Company and negotiating certain of the Company’s agreements
with third-party lenders for borrowings by the Company;

2.1.6 making available to the Company statistical and economic research and
analysis regarding the Company’s activities managed by the Manager and the
services performed for the Company by the Manager;

2.1.7 monitoring and providing to the Board of Directors from time to time price
information and other data obtained from certain nationally-recognized dealers
that maintain markets in mortgage assets identified by the Board of Directors
from time to time, and providing data and advice to the Board of Directors in
connection with the identification of such dealers, in each case with respect to
assets managed by the Manager;

2.1.8 investing or reinvesting money of the Company, which the Company
determines from time to time shall be solely managed by the Manager, in
accordance with the Company’s policies and procedures;

2.1.9 providing executive and administrative personnel, office space and other
appropriate services required in rendering services to the Company, in
accordance with and subject to the terms of this Agreement;

2.1.10 administering the day-to-day operations of the Company and performing and
supervising the performance of such other administrative functions necessary to
the management of the Company as may be agreed upon by the Manager and the Board
of Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations from the Company’s accounts (in
each case in respect of assets managed by the Manager), and the maintenance of
appropriate computer systems and related information technology to perform such
administrative and management functions;

2.1.11 advising the Board of Directors in connection with certain policy
decisions (other than any such decisions solely relating to Other Managers);

2.1.12 evaluating and recommending hedging strategies to the Board of Directors
and, upon approval by the Board of Directors, engaging in hedging activities on
behalf of the Company consistent with the Company’s status as a REIT, in each
case in respect of assets managed by the Manager;

2.1.13 supervising compliance by the Company with the REIT Provisions of the
Code and maintenance of its status as a REIT (other than in respect of any
assets not managed by the Manager);

2.1.14 qualifying and causing the Company to qualify to do business in all
applicable jurisdictions and obtaining and maintaining all appropriate licenses
(other than in respect of any activities not managed by the Manager);

2.1.15 assisting the Company to retain qualified accountants and tax experts to
assist in developing and monitoring appropriate accounting procedures and
testing systems and to conduct quarterly compliance reviews as the Board of
Directors may deem necessary or advisable (other than any such procedures or
reviews relating solely to Other Managers);

2.1.16 assisting the Company in its compliance with all federal (including,
without limitation, the Sarbanes-Oxley Act of 2002), state and local regulatory
requirements applicable to the Company in respect of its business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports,
documents and filings, if any, required under the Securities Exchange Act of
1934, as amended, or other federal or state laws;

2.1.17 assisting the Company in its compliance with federal, state and local tax
filings and reports, and generally enable the Company to maintain its status as
a REIT, including soliciting stockholders, as defined below, for required
information to the extent provided in the REIT Provisions of the Code;

2.1.18 assisting the Company in its maintenance of an exemption from the
Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from the Investment Company Act;

2.1.19 advising the Company as to its capital structure and capital raising
activities (other than in respect of capital not to be managed by the Manager);

2.1.20 handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to the approval of the Board
of Directors (and excluding any such proceedings or negotiations solely
involving Other Managers);

2.1.21 engaging and supervising, on behalf of the Company at the Company’s
request and at the Company’s expense, the following, without limitation:
independent contractors to provide investment banking services, leasing
services, mortgage brokerage services, securities brokerage services, other
financial services and such other services as may be deemed by Board of
Directors to be necessary or advisable from time to time (other than Other
Managers, or any of the foregoing to be utilized in connection with activities
being solely conducted by Other Managers);

2.1.22 so long as the Manager does not incur additional costs or expenses, and
the Company does incur additional costs or expenses which are not specifically
approved in writing by the Company, performing such other services as may be
necessary or advisable from time to time for management and other activities
relating to the assets of the Company as the Board of Directors shall reasonably
request or the Manager shall deem appropriate under the particular
circumstances; and

2.1.23 assisting the Company, upon the Company’s request therefor, in evaluating
the advantages and disadvantages of the Company internalizing the functions of
the Manager or of any merger and acquisition transaction that the Company may
elect to pursue.

2.2 Obligations of the Manager.

2.2.1 Verify Conformity with Acquisition Criteria. Subject to the direction of
the Board of Directors, the Manager shall use commercially reasonable efforts to
provide that each Mortgage Asset acquired by the Manager for the Company
conforms in all material respects to the acquisition criteria of the Company and
shall seek to cause each seller or transferor of such Mortgage Assets to the
Company to make such representations and warranties regarding such Mortgage
Assets as may, in the reasonable judgment of the Manager, be necessary and
appropriate, subject to market custom. In addition, the Manager shall take such
other action as it deems reasonably necessary or appropriate in seeking to
protect the Company’s investments to the extent consistent with its duties under
this Agreement.

2.2.2 Conduct Activities in Conformity with REIT Status and All Applicable
Restrictions. Subject to the direction of the Board of Directors and reasonable
advance notice from the Company of any pertinent information relating to any
activities of the Company as may then be conducted by Other Managers, the
Manager shall refrain from any action which would adversely affect the status of
the Company or, if applicable, any subsidiary of the Company as a REIT or (i)
which would violate any material law, rule or regulation of any governmental
body or agency having jurisdiction over the Company or any such subsidiary or
(ii) which would otherwise not be permitted by the Company’s or such
subsidiary’s Governing Instruments, any material operating policies adopted by
the Company, or any agreements actually known by the Manager, except in each of
clauses (i) and (ii) as could not reasonably be expected to have a material
adverse effect on the Company. If the Manager is directed to take any such
action by the Board of Directors, the Manager shall promptly notify the Board of
Directors of the Manager’s judgment that such action would adversely affect such
status or cause such violation or not be permitted as aforesaid.

2.2.3 Reports. Upon the request of the Board of Directors and at the sole cost
and expense of the Company, the Manager shall cause an annual compliance report
of the Company to be prepared by a firm independent of the Manager and its
Affiliates and having the proper expertise to determine compliance with the REIT
Provisions of the Code and related matters. In addition, the Manager shall
prepare regular reports for the Board of Directors that will review the
Company’s acquisitions of Mortgage Assets, portfolio composition and
characteristics, credit quality (if applicable), performance and compliance with
the Company’s investment policies and policies that enable the Company to
maintain its qualification as a REIT and to maintain its exemption from being
deemed an “investment company” under the Investment Company Act; provided that
such reports shall only relate to assets the Company has determined shall be
managed by the Manager.

2.2.4 Portfolio Transactions. In placing portfolio transactions and selecting
brokers or dealers, the Manager shall seek to obtain on behalf of the Company
commercially reasonable terms. In assessing commercially reasonable terms for
any transaction, the Manager shall consider all factors it deems relevant,
including, without limitation, the breadth of the market for the security, the
price of the security, the financial condition and execution capability of the
broker or dealer, and the reasonableness of the commission, if any, both for the
specific transaction and on a continuing basis.

2.3 Cooperation of the Company. The Company (including the Board of Directors)
shall take such actions as may reasonably be required to permit and enable the
Manager to carry out its duties and obligations under this Agreement, including,
without limitation, the steps reasonably necessary to allow the Manager to file
any registration statement on behalf of the Company in a timely manner if the
Company requests that the Manager do so. The Company further agrees to use
commercially reasonable efforts to make available to the Manager reasonably
available resources, information and materials reasonably requested by the
Manager to enable the Manager to satisfy its obligations hereunder, including
its obligations to deliver financial statements and any other information or
reports with respect to the Company. If the Manager is not able to provide a
service, or in the reasonable judgment of the Manager it is not prudent to
provide a service, without the approval of the Board of Directors, then the
Manager shall be excused from providing such service (and shall not be in breach
of this Agreement) until the applicable approval has been obtained; provided,
however, the Manager shall have promptly advised the Board of Directors in
writing that the Manager is awaiting such approval.

2.4 Engagement of Third Parties.

2.4.1 Securities Dealers. Subject to the Company’s right to retain Other
Managers and the Company’s right to limit the Manager’s authorizations in the
Company’s discretion from time to time, the Manager is authorized, for and on
behalf, and at the sole cost and expense of the Company, to employ such
securities dealers (including Affiliates of the Manager) for the purchase and
sale of the Company’s Mortgage Assets managed by the Manager as may, in the
reasonable judgment of the Manager, be necessary to obtain the best commercially
available net results taking into account such factors as the policies of the
Company, price, dealer spread, the size, type and difficulty of the transaction
involved, the firm’s general execution and operational facilities and the firm’s
risk in positioning the securities involved. Consistent with this policy, and
subject to the foregoing caveats with respect to the Company’s rights, the
Manager is authorized to direct the execution of the Company’s portfolio
transactions to dealers and brokers furnishing statistical information or
research deemed by the Manager to be reasonably necessary to the performance of
its investment advisory functions for the Company.

2.4.2 Other Third Parties. The Manager is authorized to retain, for and on
behalf of the Company, the services of third parties (including Affiliates of
the Manager), including, without limitation, accountants, legal counsel,
appraisers, insurers, brokers, dealers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems reasonably necessary or advisable in connection with the
management and operations of the Company, provided that the Manager shall not
retain or terminate third party service providers of the Company referenced in
this Section 2.4.2 without the prior approval of the Board of Directors. The
costs and expenses related to the retention of third parties shall be the sole
cost and expense of the Company except to the extent (i) the third party is
retained to make decisions to invest in and dispose of Mortgage Assets, provide
administrative, data processing or clerical services, prepare the financial
records of the Company or prepare a report summarizing the Company’s
acquisitions of Mortgage Assets, portfolio compensation and characteristics,
credit quality (if applicable) or performance of the portfolio, in each case
with respect to assets the Company has determined shall be managed by the
Manager, in which case it shall be at the sole cost and expense of the Manager
unless otherwise approved by the Board of Directors or (ii) the costs and
expenses are not reimbursable pursuant to Section 7.3 of this Agreement
(collectively, the “Manager Obligations”). Notwithstanding anything in this
Agreement to the contrary, in no event shall the Manager be responsible for any
costs or expenses related to or incurred by any Other Manager.

2.4.3 Affiliates. Notwithstanding anything contained in this Agreement to the
contrary, the Manager shall have the right to cause any of its services under
this Agreement to be rendered by the Manager’s employees (subject to the
oversight by the Key Persons) or Affiliates of the Manager, provided that any
such proposed provision of services by an Affiliate of the Manager (other than
the provision of back office support services) is approved in writing in advance
by the Board of Directors (with respect to each service and each Affiliate). The
Company shall pay or reimburse the Manager or its Affiliates (subject to the
foregoing approval) for the reasonable and actually incurred cost and expense of
performing such services by the Affiliate, including, without limitation, back
office support services specifically requested by the Company if (i) the costs
and expenses of such Affiliate would have been reimbursable under this Agreement
if such Affiliate were an unaffiliated third party, or if such service had been
performed by the Manager itself, and (ii) the costs and expenses of such
Affiliate (1) have been approved by the Board of Directors, or by an authorized
officer of the Company who is not an officer or employee of the Manager, in
either such case either as to the particular item of expense or, in the case of
retention of third party service providers or similar arrangements, the
retention of such service provider and the terms of engagement thereof, or
(2) included within a budget adopted by the Board of Directors (either as a
particular line item or within a demonstrably specific category of budgeted
expense).

3. Additional Activities.

3.1 Other Activities of the Manager. Except as provided in the last sentence of
this Section 3.1, nothing in this Agreement shall (i) prevent the Manager or its
Affiliates, officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other person or entity, including,
without limitation, investing in, or rendering advisory service to others
investing in, any type of mortgage assets or other real estate investments
(including, without limitation, investments that meet the principal investment
objectives of the Company), whether or not the investment objectives or policies
of any such other person or entity are similar to those of the Company, or
(ii) in any way bind or restrict the Manager or its Affiliates, officers,
directors or employees from buying, selling or trading any securities or
commodities for their own accounts or for the account of others for whom the
Manager or its Affiliates, officers, directors or employees may be acting. The
Company acknowledges that the Manager will base allocation decisions on the
procedures the Manager and the Company reasonably and in good faith consider
fair and equitable, including, without limitation, such considerations as
investment objectives, restrictions and time horizon, availability of cash and
the amount of existing holdings. While information and recommendations supplied
to the Company shall, in the Manager’s reasonable and good faith judgment, be
appropriate under the circumstances and in light of the investment objectives
and policies of the Company, they may be different from the information and
recommendations supplied by the Manager or any Affiliate of the Manager to other
investment companies, funds and advisory accounts. The Company shall be entitled
to equitable treatment under the circumstances in receiving information,
recommendations and any other services, however, the Company recognizes that it
is not entitled to receive preferential treatment as compared with the treatment
given by the Manager or any Affiliate of the Manager to any investment company,
fund or advisory account other than any fund or advisory account which contains
only funds invested by the Manager (and not of any of its clients or customers)
or its officers and directors. For so long as both (i) the Manager is a manager
of the Company pursuant to this Agreement and (ii) neither the Company nor any
of its subsidiaries (which shall include, without limitation, any special
purpose vehicle established to conduct a securitization of assets of the Company
or its other subsidiaries if a majority of the securities held by such vehicle
are high quality, residential mortgage backed securities and the Company or any
Affiliate thereof holds a majority of the outstanding equity securities of such
vehicle) has engaged an Other Manager to manage high quality, residential
mortgage backed securities on behalf of the Company or any subsidiary thereof
(or otherwise engaged in activities not engaged in by the Company or any
subsidiary as of the Effective Date that are directly competitive with the
Manager’s activities as of the Effective Date), the Manager shall not sponsor
any other residential mortgage REIT that invests primarily in high quality,
residential mortgage backed securities (unless otherwise approved in writing by
the Board of Directors in its sole discretion).

3.2 Other Activities of the Company. Except to the extent expressly set forth in
this Agreement or any other written agreement between the Company and the
Manager, neither this Agreement nor the relationship between the Company and the
Manager shall be deemed (i) to limit or restrict the activities of the Company,
its officers, its employees, or members of its Board of Directors, or
(ii) impose a fee or other penalty on the Company, its officers, its employees,
or members of its Board of Directors for pursuing any such other activities.

3.2.1 Internal Management of Assets and the Manager’s Presentation Right. The
Company may directly manage some or all of all of its assets without the
Manager, including, without limitation, any Mortgage Assets, upon not less than
five (5) calendar days advance notice to (but without the consent of) the
Manager. In addition, the Company may in its sole discretion enter into
agreements with one or more additional managers or advisors (each an “Other
Manager”) providing for the management of some or all of the Company’s assets,
including, without limitation, Mortgage Assets, provided that the Company
complies with the Presentation Right of the Manager prior to moving any such
assets to the Other Manager or Other Managers for management.

3.3 Service to the Company; Execution of Documents. Directors, officers,
employees and agents of the Manager and its Affiliates may serve as trustees,
directors, officers, employees, agents, nominees or signatories for the Company
or any subsidiary of the Company, to the extent permitted by the Governing
Instruments, as from time to time amended, or by any resolutions duly adopted by
the Board of Directors pursuant to the Governing Instruments. When executing
documents or otherwise acting in such capacities for the Company, such persons
shall use their respective titles in the Company.

4. Bank Accounts. At the direction of the Board of Directors, the Manager may
establish and maintain one or more bank accounts in the name of the Company or
any subsidiary of the Company, and may collect and deposit into any such account
or accounts, and disburse funds from any such account or accounts in a manner
consistent with this Agreement, including, without limitation, the following:
(a) the payment of the Base Management Compensation, (b) the payment (or
advance) of reimbursable costs and expenses, and (c) such other amounts
authorized by the Board of Directors. The Manager shall from time to time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any subsidiary of
the Company. One or more of the obligations of the Manager hereunder may be
revoked in whole or in part by the Company from time to time in its sole
discretion.

5. Records; Confidentiality. The Manager shall maintain appropriate and accurate
books of account and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives (including the auditors) of the Company or any
subsidiary of the Company at any time during normal business hours. Except in
the ordinary course of business of the Company, the Manager shall, and shall use
commercially reasonable efforts to cause each of its Affiliates to, keep
confidential any and all information they (or such Affiliates) may obtain from
time to time in connection with the services they (or such Affiliates) render
under this Agreement.

6. Compensation of the Manager.

6.1 Base Management Compensation. For services rendered under this Agreement,
the Company shall pay to the Manager quarterly in arrears commencing on the
quarter ended June 30, 2005, at a rate per annum equal to ninety hundredths of
one percent (0.90%) of the first $750 million of Applicable Average Net Worth
during such calendar quarter, plus, if applicable, seventy hundredths of one
percent (0.70%) of the next $750 million of Applicable Average Net Worth during
such calendar quarter, plus, if applicable, fifty hundredths of one percent
(0.50%) of any Applicable Average Net Worth in excess of $1.5 billion during
such calendar quarter (the “Base Management Compensation”). The portion of the
Base Management Compensation payable each calendar quarter shall be calculated
by the Manager within fifteen (15) days after the end of such quarter, and a
written statement documenting such calculation in reasonable detail shall be
promptly delivered to the Company thereafter. The Company shall pay (by wire
transfer of immediately available funds) any amount payable pursuant to this
Section 6.1 for such quarter within fifteen (15) days after the receipt of the
written statement setting forth the computation of the Base Management
Compensation, or, at the Manager’s election with the Company’s approval, the
Manager may deduct such amount from the Company’s account or accounts. In the
event of any termination of this Agreement during a calendar quarter, the Base
Management Compensation in respect of such calendar quarter shall be calculated
and paid through the effective date of such termination (pro-rated based upon
the number of days elapsed in such calendar quarter prior to the effective date
of such termination). For the avoidance of doubt, Base Management Compensation
in respect of the period from January 1, 2005 through February 28, 2005 shall be
paid in accordance with the Prior Agreement, and Base Management Compensation in
respect of the period from March 1, 2005 through March 31, 2005 shall be paid
pro-rated based on one third of the quarterly Base Management Compensation for
such calendar quarter in accordance with this Agreement.

6.2 Calculation of Incentive Management Compensation. In addition to the Base
Management Compensation, the Company shall pay to the Manager annually in
arrears incentive management compensation for each fiscal year (the “Incentive
Management Compensation”) during the term of this Agreement (which fiscal years
for the purposes of this Section 6.2 shall be comprised of twelve-month periods
commencing on each successive January 1 during the term of this Agreement, with
the first such fiscal year ending on December 31, 2005 and for the avoidance of
doubt, Incentive Management Compensation in respect of the period from
January 1, 2005 through February 28, 2005 shall be paid in accordance with the
terms of this Section 6.2 and not in accordance with the terms of the Prior
Agreement).

6.2.1 The Incentive Management Compensation shall be calculated by the Manager
and paid as follows:

(1) At the end of each fiscal year after the Effective Date and upon any
termination of this Agreement, the Manager shall calculate the Return on Assets
for such fiscal year (or lesser portion thereof).

(2) If the Return on Assets for any such fiscal year (or lesser portion thereof)
exceeds the Threshold Return for such fiscal year (or lesser portion thereof),
the Company shall pay to the Manager incentive management compensation at a rate
per annum equal to thirty-five hundredths of one percent (0.35%) of the first
$750 million of Applicable Average Net Worth during such fiscal year (or lesser
portion thereof) plus, if applicable, two tenths of one percent (0.20%) of the
next $750 million of Applicable Average Net Worth during such fiscal year (or
lesser portion thereof) plus, if applicable, fifteen hundredths of one percent
(0.15%) of any Applicable Average Net Worth in excess of $1.5 billion during
such fiscal year (or lesser portion thereof).

In the event of any termination of this Agreement during a fiscal year, the
Incentive Management Compensation in respect of such fiscal year shall be
calculated and paid through the effective date of such termination (based upon
the number of days elapsed in such fiscal prior to the effective date of such
termination, and the Return on Assets compared to the Threshold Return for such
period through the effective date of such termination).

6.2.2 Payment. The Manager shall calculate the Incentive Management Compensation
and deliver to the Company a written statement setting forth such computation in
reasonable detail within fifteen (15) days after the end of each fiscal year
during the term of this Agreement and within fifteen (15) days after the date of
any termination of this Agreement (as applicable). The Company shall pay (by
wire transfer of immediately available funds) to the Manager the Incentive
Management Compensation (or, at the Manager’s election, upon the Company’s
approval thereof, the Manager may deduct such amount from the Company’s account
or accounts) with respect to each year within fifteen (15) days following the
delivery to the Company of the written statement setting forth the computation
of the Incentive Management Compensation for such fiscal year (or, in the case
of a termination of this Agreement, shall pay such Incentive Management
Compensation in accordance with Section 10 hereof, as applicable).

6.2.3 Composition of Incentive Management Compensation. All Incentive Management
Compensation shall be paid to the Manager by the Company in cash. In addition,
the Company shall have the right, but not the obligation, to grant restricted
stock in the Company to employees of the Manager, provided that the Company
shall not make any such grant to employees of the Manager (or otherwise
compensate any such persons directly) without the prior written consent of
Phoenix. Any such restricted stock which the Company grants to the Manager’s
employees in accordance with the immediately preceding sentence shall (i) be
subject to such rights and restrictions as the Company shall determine in its
sole discretion at the time of such grant (and such rights and restrictions
shall be disclosed by the Company to the Manager at the time of such grant), and
(ii) not reduce any Incentive Management Compensation (or other amounts) which
the Manager is entitled to receive under this Agreement.

6.2.4 Re-Allocation of Prior Incentive Stock. In the event that any restricted
stock grants received by the Manager pursuant to the Prior Agreement as
Incentive Management Compensation and granted to the Manager’s employees prior
to the Effective Date is forfeited by those employees back to the Manager, the
Manager shall re-allocate such forfeited restricted stock grants to current
employees of the Manager who are working on the Company’s account within a
reasonably prompt period of time if the Manager continues at that time to
perform services for the Company under this Agreement (and otherwise the Manager
shall be permitted to retain, subject to the restrictions contained in the
Restricted Stock Award Agreement attached as Exhibit A to the Prior Agreement as
modified by Section 19 of this Agreement, such restricted stock for its own
account). The Manager shall consult with the Company prior to any such
re-allocation of forfeited restricted stock grants to new employees in
accordance with the immediately preceding sentence to obtain the Company’s
recommendations as to the identities of such recipients and the number of shares
such recipients shall receive. The Manager shall consider in good faith the
recommendations of the Company in making any such reallocations.

6.3 Minimum Fees. In the event that the aggregate Base Management Compensation
and Incentive Management Compensation calculated pursuant to Sections 6.1 and
6.2 in respect of a fiscal year (which fiscal years for the purposes of this
Section 6.3 shall be comprised of twelve-month periods commencing on each
successive January 1 during the term of the Agreement, with the first such
fiscal year ending on December 31, 2005 (or, in the case of a fiscal year during
which a termination of this Agreement occurs, then applicable portion thereof)
is less than the Applicable Minimum Fees for such fiscal year (or portion
thereof), the Company shall pay to the Manager (by wire transfer of immediately
available funds at the same time as payment of any Incentive Management
Compensation for such fiscal year would be due and payable in accordance with
Section 6.2.2 above) an additional amount (the “Additional Fee Payment”) equal
to the positive difference resulting from (i) the Applicable Minimum Fee in
respect of such fiscal year, minus (ii) the sum of the Base Management
Compensation and Incentive Management Compensation payable by the Company to the
Manager in respect of such fiscal year. In the event of any termination of this
Agreement during a fiscal year, the Additional Fee Payment (if any) in respect
of such fiscal year shall be calculated and paid through the effective date of
such termination (with the Applicable Minimum Fee for such fiscal year to be
pro-rated based upon the number of days elapsed in such fiscal prior to the
effective date of such termination).

6.4 Registration Rights. The Company hereby agrees to register the issuance and
resale of the stock of the Company issued as Incentive Management Compensation
pursuant to the Prior Agreement as follows: The Manager shall have the unlimited
right to piggyback onto any registration statement of the Company, subject to
the following cutbacks: (i) in the event of an underwritten initial public
offering, the managing underwriters may exclude entirely the shares of the
Manager, if the managing underwriters determine in good faith that marketing
factors require a limitation on the number of shares to be included in such
offering, and (ii) in the event of any other underwritten offering, the managing
underwriters may exclude the shares of the Manager to the same extent and in the
same proportion that shares of holders (other than the Company) are excluded, if
the managing underwriters determine in good faith that marketing factors require
a limitation on the number of shares to be included in such offering. As soon as
the Company is eligible to use Form S-2, Form S-3 or any successor or
replacement forms, the Manager shall also have the right to require the Company
to prepare, file and maintain at all times a registration statement exclusively
for the issuance and resale of the stock of the Company issued as Incentive
Management Compensation pursuant to the Prior Agreement. The Company shall take
all actions reasonably necessary, suitable or convenient as the Manager may
reasonably request from time to time in order to allow the Manager to accomplish
the foregoing. All reasonable and customary costs and expenses (other than the
discounts and commissions of any underwriter) shall be paid by the Company.

7. Expenses of the Manager and the Company.

7.1 Expenses of the Manager. The Manager shall be responsible for the following
expenses:

7.1.1 employment expenses of the personnel employed by the Manager (including,
without limitation, those of the Key Persons), including, without limitation,
salaries (base and bonuses alike), wages, payroll taxes and the cost of employee
benefit plans of such personnel (but excluding any stock of the Company that the
Board of Directors may determine to grant to such personnel following the
Effective Date in accordance with the terms of this Agreement, which stock shall
not reduce employment expenses otherwise payable by the Manager pursuant to this
Section 7.1.1 or cause the Manager or the Company to pay any payroll taxes in
respect thereof); and

7.1.2 rent, telephone, utilities, office furniture, equipment, machinery and
other office, internal and overhead expenses of the Manager required for the
Company’s day-to-day operations, including, without limitation, bookkeeping,
clerical and back-office services provided by the Manager, provided, however,
that the Company shall reimburse the Manager for the Company’s mutually agreed
upon reasonable pro rata portion of such rent, telephone, utilities, office
furniture, equipment, machinery and other office, internal and overhead expenses
to the extent that the Company’s employees, officers, representatives and/or
agents use such facilities or incur such expenses.

7.2 Expenses of the Company. The Company shall pay all of the costs and expenses
of the Company and the Manager incurred solely on behalf of the Company or any
subsidiary or in connection with this Agreement, other than (i) those expenses
that are specifically the responsibility of the Manager pursuant to Section 7.1
of this Agreement, and (ii) any costs or expenses incurred by the Manager which
the Company is not required to reimburse pursuant to the provisions of
Section 7.3 below. Without limiting the generality of the foregoing, it is
specifically agreed that the following costs and expenses of the Company or any
subsidiary of the Company shall be paid by the Company and shall not be paid by
the Manager and/or the Affiliates of the Manager (except to the extent of any
costs or expenses which the Company is not required to reimburse pursuant to the
provisions of Section 7.3 below):

7.2.1 all costs and expenses associated with the formation and capital raising
activities of the Company and its subsidiaries, including, without limitation,
the costs and expenses of the preparation of the Company’s registration
statements, and any and all costs and expenses of any public offering of the
Company, any subsequent offerings and any filing fees and costs of being a
public company, including, without limitation, filings with the Securities and
Exchange Commission, the National Association of Securities Dealers, the New
York Stock Exchange (and any other exchange or over-the-counter market), among
other such entities;

7.2.2 all costs and expenses of the Company in connection with the acquisition,
disposition, financing, hedging, administration and ownership of the Company’s
or any subsidiary’s investment assets (including, without limitation, the
Mortgage Assets) and, including, without limitation, costs and expenses incurred
in contracting with third parties, including Affiliates of the Manager (as may
be approved by the Company pursuant to the terms of this Agreement), to provide
such services, such as legal fees, accounting fees, consulting fees, trustee
fees, appraisal fees, insurance premiums, commitment fees, brokerage fees,
guaranty fees, ad valorem taxes, costs of foreclosure, maintenance, repair and
improvement of property and premiums for insurance on property owned by the
Company or any subsidiary of the Company;

7.2.3 all costs and expenses relating to the acquisition of, and maintenance and
upgrades to, the Company’s portfolio accounting systems as may be approved by
the Company in writing;

7.2.4 all costs and expenses of money borrowed by the Company or its
subsidiaries, including, without limitation, principal, interest and the costs
associated with the establishment and maintenance of any credit facilities,
warehouse loans and other indebtedness of the Company and its subsidiaries
(including commitment fees, legal fees, closing and other costs);

7.2.5 all taxes and license fees applicable to the Company or any subsidiary of
the Company, including interest and penalties thereon;

7.2.6 all legal, audit, accounting, underwriting, brokerage, listing, filing,
rating agency, registration and other fees, printing, engraving, clerical,
personnel and other expenses and taxes of the Company incurred in connection
with the issuance, distribution, transfer, registration and stock exchange
listing of the Company’s or any subsidiary’s equity securities or debt
securities;

7.2.7 other than for the Manager Obligations, all fees paid to and expenses of
third-party advisors and independent contractors, consultants, managers and
other agents (other than the Manager) engaged by the Company or any subsidiary
of the Company or by the Manager for the account of the Company or any
subsidiary of the Company (other than the Manager) and all employment expenses
of the personnel employed by the Company or any subsidiary of the Company,
including, without limitation, the salaries (base and bonuses alike), wages,
equity based compensation of such personnel, and payroll taxes;

7.2.8 all insurance costs incurred by the Company or any subsidiary of the
Company;

7.2.9 all custodian, transfer agent and registrar fees and charges incurred by
the Company;

7.2.10 all compensation and fees paid to directors of the Company or any
subsidiary of the Company, all expenses of directors of the Company or any
subsidiary of the Company (including those directors who are also employees of
the Manager), the cost of directors and officers liability insurance and
premiums for errors and omissions insurance, and any other insurance deemed
necessary or advisable by the Board of Directors for the benefit of the Company
and its directors and officers (including those directors who are also employees
of the Manager);

7.2.11 all third-party legal, accounting and auditing fees and expenses and
other similar services relating to the Company’s or any subsidiary’s operations
(including, without limitation, all quarterly and annual audit or tax fees and
expenses);

7.2.12 all legal, expert and other fees and expenses relating to any actions,
proceedings, lawsuits, demands, causes of action and claims, whether actual or
threatened, made by or against the Company, or which the Company is authorized
or obligated to pay under applicable law or its Governing Instruments or by the
Board of Directors;

7.2.13 any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any subsidiary of the
Company, or against any trustee, director or officer of the Company or any
subsidiary of the Company in his capacity as such for which the Company or any
subsidiary of the Company is required to indemnify such trustee, director or
officer by any court or governmental agency, or settlement of pending or
threatened proceedings;

7.2.14 all travel and related expenses of directors, officers and employees of
the Company and the Manager incurred in connection with attending meetings of
the Board of Directors or holders of securities of the Company or any subsidiary
of the Company or performing other business activities that relate to the
Company or any subsidiary of the Company, including, without limitation, travel
and expenses incurred in connection with the purchase, financing, refinancing,
sale or other disposition of Mortgage Assets or other investments of the
Company; provided, however, that the Company shall only be responsible for a
proportionate share of such expenses, as reasonably determined by the Manager in
good faith after full disclosure to the Company, in instances in which such
expenses were not incurred solely for the benefit of the Company;

7.2.15 all expenses of organizing, modifying or dissolving the Company or any
subsidiary of the Company and costs preparatory to entering into a business or
activity, costs of winding up or disposing of a business of activity of the
Company or its subsidiaries;

7.2.16 all expenses relating to payments of dividends or interest or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of holders of the securities of the Company or any
subsidiary of the Company, including, without limitation, in connection with any
dividend reinvestment plan;

7.2.17 all expenses of third parties relating to communications to holders of
equity securities or debt securities issued by the Company or any subsidiary of
the Company and the other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including
any costs of computer services in connection with this function, the cost of
printing and mailing certificates for such securities and proxy solicitation
materials and reports to holders of the Company’s or any subsidiary’s securities
and reports to third parties required under any indenture to which the Company
or any subsidiary of the Company is a party;

7.2.18 subject to Section 7.1, all expenses relating to any office or office
facilities maintained by the Company or any subsidiary of the Company (exclusive
of the office of the Manager and/or Affiliates of the Manager), including,
without limitation, rent, telephone, utilities, office furniture, equipment,
machinery and other office expenses for the Company’s chief financial officer
and any other persons the Board of Directors authorizes the Company to hire;

7.2.19 all costs and expenses related to the design and maintenance of the
Company’s web site or sites and associated with any computer software or
hardware that is used solely for the Company;

7.2.20 other than for the Manager Obligations, all other costs and expenses
relating to the Company’s business and investment operations, including, without
limitation, the costs and expenses of acquiring, owning, protecting,
maintaining, developing and disposing of Mortgage Assets, including, without
limitation, appraisal, reporting, audit and legal fees;

7.2.21 other than for the Manager Obligations, and subject to a line item budget
approved in advance by the Board of Directors, all other expenses actually
incurred by the Manager, its Affiliates (as may be approved by the Company
pursuant to the terms of this Agreement) or their respective officers,
employees, representatives or agents, or any Affiliates thereof (as may be
approved by the Company pursuant to the terms of this Agreement) which are
reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement (including, without limitation, any fees or
expenses relating to the Company’s compliance with all governmental and
regulatory matters); and

7.2.22 all other expenses of the Company or any subsidiary of the Company that
are not the responsibility of the Manager under Section 7.1 of this Agreement.

7.3 Expense Reimbursement to the Manager. Costs and expenses incurred by the
Manager on behalf of the Company or its subsidiaries shall be reimbursed monthly
to the Manager or, at the Manager’s election, offset against any funds of the
Company in the Company’s account or accounts held by the Manager or otherwise;
provided, however, that any such offset rights of the Manager may be revoked in
whole or in part from time to time by the Company upon written notice to the
Manager; and provided, further, that material costs and expenses incurred by the
Manager shall only be reimbursable by the Company to the Manager hereunder if
(i) approved by the Board of Directors, or by the Chief Financial Officer of the
Company or any other authorized officer of the Company, or (ii) included within
a budget adopted by the Board of Directors (either as a particular line item or
within a reasonably specific category of budgeted expense). With respect to any
approval of the Board of Directors pursuant to the preceding sentence, the
Company shall not be required to reimburse any costs or expenses of the Manager
unless the Manager has specifically disclosed to the Board of Directors in
connection with any such request for pre-approval whether any costs and expenses
that are the subject of the request for pre-approval are allocated between the
Company, on the one hand, and the Manager’s other clients, on the other hand,
and provided such information as the Board of Directors may reasonably request
to determine the reasonableness of the Company’s allocable share of those costs
and expenses. The Manager shall prepare a written statement in reasonable detail
documenting the costs and expenses of the Company and those incurred by the
Manager on behalf of the Company during each month, and shall deliver such
written statement to the Company within fifteen (15) days after the end of each
month. Unless deducted directly by the Manager as aforesaid, the Company shall
pay all amounts payable to the Manager pursuant to this Section 7.3 within ten
(10) days after the receipt of the written statement without demand, deduction,
offset or delay. Cost and expense reimbursement to the Manager shall be subject
to adjustment at the end of each calendar year in connection with the annual
audit of the Company.

8. Limits of Manager Responsibility; Indemnity.

8.1 Limits of Manager Responsibility. The Manager shall have the responsibility
under this Agreement to render the services specifically called for under this
Agreement and shall not be responsible for any action of the Board of Directors
in following or declining to follow any advice or recommendations of the
Manager, including, without limitation, as set forth in Section 2.2.2 of this
Agreement. The Manager and its Affiliates, directors, officers, stockholders,
equity holders, employees, representatives and agents, and any Affiliates
thereof, shall not be liable to the Company (including, without limitation, any
stockholder thereof), any issuer of mortgage securities, any subsidiary of the
Company, its subsidiary’s stockholders, the Board of Directors, any
credit-party, any counter-party under any agreement or any other person
whatsoever for any acts or omissions, errors of judgment or mistakes of law by
the Manager or its Affiliates, directors, officers, employees, representatives
or agents, or any Affiliates thereof, under or in connection with this
Agreement, except in the event that the Manager was grossly negligent, acted
with reckless disregard or engaged in willful misconduct or fraud while
discharging its material duties under this Agreement.

8.2 Indemnification. The Company and its subsidiaries shall reimburse, indemnify
and hold harmless the Manager and its Affiliates, directors, officers,
stockholders, equity holders, employees, representatives and agents, and any
Affiliates thereof (each, an “indemnitee”) from and against any and all
expenses, losses, costs, damages, liabilities, demands, charges and claims of
any nature whatsoever, actual or threatened (including, without limitation,
reasonable attorneys’ fees), arising from or in respect of any acts or
omissions, errors of judgment or mistakes of law (or any alleged acts or
omissions, errors of judgment or mistakes of law) performed or made while acting
in any capacity contemplated under this Agreement or pursuant to any
underwriting agreement or similar agreement to which Manager is a party that is
related to the Company’s activities. Notwithstanding the foregoing, the Company
shall have no indemnification obligation under this Section 8.2 in the event
that the Manager was grossly negligent, acted with reckless disregard or engaged
in willful misconduct or fraud while discharging its material duties under this
Agreement.

9. No Joint Venture. The Company and the Manager are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers or impose any liability as such on
any of them. The Manager is an independent contractor and, except as expressly
provided or authorized in this Agreement, shall have no authority to act for or
represent the Company.

10. Effectiveness; Termination.

10.1 Effectiveness. This Agreement shall commence on the Effective Date and
shall continue in effect thereafter until terminated in accordance with the
provisions of Sections 10.2 and 10.3 or 13.1 (as applicable).

10.2 Termination. Notwithstanding any other provision of this Agreement to the
contrary, the Company (acting by majority vote of its Board of Directors) shall
have the right to terminate this Agreement at any time (for the avoidance of
doubt, with or without Cause, but subject to the provisions of Section 10.3
below) upon not less than sixty (60) days’ prior written notice to the Manager.
The Manager shall have the right to terminate this Agreement at any time upon
not less than sixty (60) days’ prior written notice to the Board of Directors.

10.3 Payments In Connection With Termination. Following any termination of this
Agreement by the Company or the Manager, the Company shall pay the following
amounts (as applicable) to the Manager (by wire transfer of immediately
available funds to such bank account as is designated by the Manager to the
Company in writing) not later than sixty (60) days after the effective date of
such termination:

(i) Following any termination of this Agreement, the Company shall pay to the
Manager all reimbursable costs and expenses permitted under the Agreement (to
the extent not previously reimbursed to the Manager), if any, as of the date of
the effectiveness of such termination of this Agreement;

(ii) Following any termination of this Agreement, the Company shall pay to the
Manager the Base Management Compensation and the Incentive Management
Compensation (in each case calculated through the date of the effectiveness of
such termination of this Agreement in the manner contemplated by Sections 6.1
and 6.2 hereof), and, if applicable, any Additional Fee Payment payable in
respect of the fiscal year (or portion thereof) in which such termination occurs
(calculated through the date of the effectiveness of such termination of this
Agreement in the manner contemplated by Section 6.3 hereof);

(iii) If this Agreement was terminated by the Company other than for Cause, the
Company shall pay to the Manager the Termination Fee (calculated as of the
effective date of such termination of this Agreement); and

(iv) If this Agreement was terminated by the Manager by written notice delivered
to the Board of Directors not later than sixty (60) days following the end of a
calendar quarter in respect of which the Applicable Average Net Worth was less
than $180 million, the Company shall pay to the Manager the Termination Fee
(calculated as of the effective date of such termination of this Agreement).

11. Action Upon Termination. For the avoidance of doubt, in the event this
Agreement is terminated by the Company for Cause, any Deferred Payments (as such
term was defined in the Prior Agreement) consisting of then-unvested stock of
the Company shall be forfeited by the Manager pursuant to the terms of the
Restricted Stock Award Agreement. In connection with any termination of this
Agreement, the Manager shall promptly:

11.1.1 pay over to the Company or any subsidiary of the Company all money
collected and held for the account of the Company or any subsidiary of the
Company by the Manager pursuant to this Agreement;

11.1.2 deliver to the Board of Directors an accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or any subsidiary of the Company;

11.1.3 deliver to the Board of Directors all property and documents of the
Company or any subsidiary of the Company then in the custody of the Manager;

11.1.4 assign to the Company any authorized agreements the Manager executed in
its name on behalf of the Company (and obtain the counter-parties’ consent
thereto); and

11.1.5 assign to the Company all proprietary information with respect to the
Company, including, without limitation, software, models, intellectual property,
licenses, tradenames and trademarks (but subject to the limitations set forth in
Section 29 hereof).

12. Survival of Obligations. The Company’s obligation to make payments under
Sections 6, 7, 8.2, 10 and 14.3 and the limitations set forth in Sections 8.1
and 14.2 shall survive the termination of this Agreement. The covenants and
agreements of the Manager contained in Sections 5, 7.1 (for expenses through the
effective date of termination) and 15.2.4 shall survive the termination of this
Agreement.

13. Assignments.

13.1 Assignment by the Manager. This Agreement shall terminate automatically in
the event that the Manager assigns all or any part of this Agreement (including,
without limitation, any transfer or assignment by operation of law), unless such
assignment is consented to in advance in writing by the Company with the consent
of the Board of Directors. In the event an assignment by the Manager is
consented to by the Company in accordance with this Section 13.1, in the sole
discretion of the Board of Directors, such assignment shall bind the assignee
under this Agreement in the same manner as the Manager is bound, and the Manager
shall be released from all of its obligations, duties and responsibilities under
this Agreement (other than the obligation set forth in Sections 3.1 and 10.3
with respect to the sponsorship of a competitive REIT) and all liability
therefore and in respect hereof accruing after that date. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. In the event that the Company
terminates this Agreement following its assignment by the Manager, the Company
shall not have any payment obligations to the successor Manager other than to
pay unpaid reimbursable costs and expenses permitted under the Agreement and
earned and unpaid Base Management Compensation and Incentive Management
Compensation payments.

13.2 Assignment by the Company. This Agreement shall not be assigned by the
Company without the prior written consent of Phoenix; provided, however, that
the Company may assign this Agreement without the prior written consent of
Phoenix to an acquirer of all or substantially all of the assets of the Company
and its subsidiaries in a sale of the Company’s business structured as an asset
sale or merger, provided that the acquirer of the Company’s business expressly
assumes in writing all of the Company’s obligations under this Agreement as a
condition to the effectiveness of such assignment.

14. Release of Money or Other Property Upon Written Request. The Manager agrees
that any money or other property of the Company or any subsidiary of the Company
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or such subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such subsidiary.

14.1 Procedures. Upon the receipt by the Manager of a written request signed by
a duly authorized officer of the Company or an authorized member of the Board of
Directors requesting the Manager to release to the Company or any subsidiary of
the Company any money or other property then held by the Manager for the account
of the Company or any subsidiary of the Company under this Agreement, the
Manager shall release such money or other property to the Company or such
subsidiary of the Company within a reasonable period of time, but in no event
later than the earlier to occur of (i) thirty (30) days following such request,
or (ii) the date of the termination of this Agreement.

14.2 Limitations. The Manager and its Affiliates, directors, officers,
stockholders, equity holders, employees, representatives and agents, and any
Affiliates thereof, shall not be liable to the Company, any subsidiaries of the
Company, the Board of Directors or the Company’s or its subsidiaries’
stockholders for any acts performed or omissions to act by the Company or any
subsidiary of the Company in connection with the money or other property
released to the Company or any subsidiary of the Company in accordance with this
Section 14, except in the event that the Manager was grossly negligent, acted
with reckless disregard or engaged in willful misconduct or fraud while
discharging its material duties under this Agreement.

14.3 Indemnification. The Company and any subsidiary of the Company shall
indemnify the Manager and its Affiliates, directors, officers, stockholders,
equity holders, employees, representatives and agents, and any Affiliates
thereof, against any and all expenses, costs, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever, which arise in connection
with the Manager’s release of such money or other property to the Company or any
subsidiary of the Company in accordance with the terms of this Section 14,
except in the event that the Manager was grossly negligent, acted with reckless
disregard or engaged in willful misconduct or fraud while discharging its
material duties under this Agreement. Indemnification pursuant to this provision
shall be in addition to any right of the Manager and its Affiliates, directors,
officers, stockholders, equity holders, employees, representatives and agents,
and any Affiliates thereof, to indemnification under Section 8 of this
Agreement.

15. Representations, Warranties and Covenants.

15.1 Company in Favor of the Manager. The Company hereby represents and warrants
to the Manager as follows:

15.1.1 Due Formation. The Company is duly organized, validly existing and in
good standing under the laws of Maryland, has the power to own its assets and to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Company and its subsidiaries,
taken as a whole. The Company does not do business under any fictitious business
name.

15.1.2 Power and Authority. The Company has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required under this Agreement. Except as shall
have been obtained, no consent of any other person, including, without
limitation, stockholders and creditors of the Company, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required under this Agreement. This Agreement has been, and each instrument or
document required under this Agreement will be, executed and delivered by a duly
authorized officer of the Company, and this Agreement constitutes, and each
instrument or document required under this Agreement when executed and delivered
under this Agreement will constitute, the legally valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.

15.1.3 Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Company, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Company, or the Governing
Instruments of, or any securities issued by, the Company or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Company is a party or by which the Company or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Company and its
subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the pledge of amounts payable
to the Manager under this Agreement to secure the Manager’s obligations to its
lenders).

15.2 Manager in Favor of the Company. The Manager hereby represents and warrants
to the Company as follows:

15.2.1 Due Formation. The Manager is duly organized, validly existing and in
good standing under the laws of California, has the power to own its assets and
to transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Manager and its subsidiaries,
taken as a whole. The Manager does not do business under any fictitious business
name.

15.2.2 Power and Authority. The Manager has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required under this Agreement.
Except as shall have been obtained, no consent of any other person including,
without limitation, stockholders and creditors of the Manager, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Manager in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required under this Agreement. This Agreement has been and each instrument or
document required under this Agreement will be executed and delivered by a duly
authorized officer of the Manager, and this Agreement constitutes, and each
instrument or document required under this Agreement when executed and delivered
under this Agreement will constitute, the legally valid and binding obligation
of the Manager enforceable against the Manager in accordance with its terms.

15.2.3 Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Manager, or the governing
instruments of, or any securities issued by, the Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Manager is a party or by which the Manager or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Manager and its
subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage indenture, lease, contract or other
agreement, instrument or undertaking.

15.2.4 No Limitations. The personnel of the Manager (including, without
limitation the Key Persons) providing services to the Company on the Manager’s
behalf pursuant to this Agreement will be free of legal and contractual
impediments to their provision of services pursuant to the terms of this
Agreement.

16. Notices. Unless expressly provided otherwise in this Agreement, all notices,
requests, demands and other communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given, made
and received when (1) delivered by hand, (2) otherwise delivered against receipt
therefor, or (3) upon actual receipt of registered or certified mail, postage
prepaid, return receipt requested. The parties may deliver to each other notice
by electronically transmitted facsimile copies, provided that such facsimile
notice is followed within 24 hours by any type of notice otherwise provided for
in this Section 16. Any notice shall be duly addressed to the parties as
follows:

     
16.1
  if to the Company:
 
  909 Montgomery Street
Suite 500
San Francisco, California 94133
Attn: Board of Directors
Telecopy: (415) 486-2111
 
   
16.2
  if to the Manager:

909 Montgomery Street
Suite 500
San Francisco, California 94133
Attn: Albert J. Gutierrez, CFA
Telecopy: (415) 391-0642

with a copy given in the manner prescribed above, to:

General Counsel
The Phoenix Companies, Inc. (“Phoenix”)
One American Row
Hartford, CT 06102-5056
Fax : (860) 403-5566

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 16 for the giving of notice.

17. Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided in this
Agreement.

18. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

19. Prior Agreement Superseded. Pursuant to Section 26 of the Prior Agreement,
the Company and the Manager hereby amend and restate the Prior Agreement to read
in its entirety as set forth in this Agreement, and the Prior Agreement is
hereby entirely replaced and superseded by this Agreement except to the extent
otherwise expressly set forth in this Agreement (e.g., with respect to Base
Management Compensation and Incentive Management Compensation payable for
services of the Manager prior to the Effective Date as set forth in Sections 6.1
and 6.2). The Prior Agreement (including the Restricted Stock Award Agreement
attached as Exhibit A thereto (the “Restricted Stock Award Agreement”)) shall
govern the terms of the stock of the Company issued as a portion of Incentive
Management Compensation pursuant to the Prior Agreement, except that the parties
hereto agree that (i) a “Change of Control” shall not accelerate vesting of
stock of the Company issued as a portion of Incentive Management Compensation
pursuant to the Prior Agreement (absent a termination of the Manager by the
Company without Cause following such a Change of Control), (ii) if the Manager
terminates this Agreement in the manner described in Section 10.3(iv) hereof
(i.e., following completion of a calendar quarter in which Applicable Average
Net Worth was less than $180 million), all unvested stock of the Company issued
as a portion of Incentive Management Compensation pursuant to the Prior
Agreement shall immediately become vested as if the Manager had been terminated
by the Company other than for Cause, and (iii) “cause” for purposes of
acceleration of vesting under the Restricted Stock Award Agreement shall be as
defined in this Agreement. For the avoidance of doubt, the execution of this
Agreement, the consummation of the transactions contemplated by this Agreement,
the amendment and restatement of the Prior Agreement, any deemed termination of
the Prior Agreement in connection with the amendment and restatement thereof,
and any changes in the Company’s Board of Directors resulting in less than two
members being selected by the Manager, shall not be deemed to create or
accelerate any obligations of the Company under the Prior Agreement except to
the extent otherwise expressly set forth herein, including, without limitation,
to accelerate the vesting of the stock of the Company issued as part of
Incentive Management Compensation under the Prior Agreement, or to require
payment of any expenses, fees, penalties or costs pursuant to Section 10
thereof.

20. Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of California,
notwithstanding any California or other conflict of law provisions to the
contrary.

21. No Waivers. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

22. Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

23. Execution in Counterparts. This Agreement ma y be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

24. Provisions Severable. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

25. Gender. Words used herein regardless of the number and gender specifically
used shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

26. Attorneys’ Fees. Should any action or other proceeding be necessary to
enforce any of the provisions of this Agreement or the various transactions
contemplated hereby, the prevailing party will be entitled to recover its actual
reasonable attorneys’ fees and expenses from the non-prevailing party.

27. Amendments. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by all of the parties
and, in the case of the Company, approved by the Board of Directors. The parties
hereto expressly acknowledge that no consent or approval of the Company’s
stockholders is required in connection with any amendment, modification or
change to this Agreement.

28. Authority. Each signatory to this Agreement warrants and represents that he
is authorized to sign on behalf of and to bind the party on whose behalf he, she
or it is signing.

29. Tradenames and Trademarks. Upon request of the Manager by the Company, the
Manager shall execute any and all documentation necessary or advisable to convey
any rights the Manager may have in any tradenames or trademarks (or related
applications) bearing on or pertaining to the Company, including, without
limitation, the logo utilized by the Company and the Company’s name (provided
that, for the avoidance of doubt, the Company shall have no rights in the names
“Seneca”, “SCM”, “Seneca Capital Management” or “Seneca Capital”, or any trade
marks, trade names, domain names, service marks or other intellectual property
associated therewith).

30. Date of Agreement. The parties affixed their respective signatures to this
Agreement on March 26, 2005.

[Signature pages attached]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 
 
“COMPANY”
 
LUMINENT MORTGAGE CAPITAL, INC., a Maryland corporation
 
By:
 
Its:
 
 
“MANAGER”
 
SENECA CAPITAL MANAGEMENT, LLC, a California limited liability company
 
By:
 
Its:
 

2

EXHIBIT A

KEY PERSONS

Albert J. Gutierrez

Andrew Chow

Max Bublitz (if hired by the Manager as promptly as practicable following the
execution of this Agreement), or such other person who is hired by the Manager
as promptly as practicable following the execution of this Agreement and is
reasonably acceptable to the Board of Directors (if Max Bublitz is not hired by
the Manager)

3